Citation Nr: 1535749	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the previously denied claim of entitlement to service connection for a low back disability.

In May 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file.

In December 2014, the Board reopened the previously denied claim of entitlement to service connection for a low back disability and remanded the issue for additional development. The file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for a low back disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the time of the Board's December 2014 remand, it directed the AOJ to conduct additional development and issue a Supplemental Statement of the Case (SSOC). It appears that after the AOJ provided the Veteran an opportunity to supplement the record with additional private treatment records and afforded him a VA examination, the AOJ issued a SSOC in April 2015. 

However, review of the April 2015 SSOC reveals that while the Veteran's name and claim number appear at the top of the document, the document refers to evidence related to a claim not made by the Veteran. Specifically, the SSOC refers to treatment records from the VA Medical Center (VAMC) in Detroit, Michigan, and report of a March 2015 VA examination conducted at the VAMC in Detroit, Michigan. The analysis contained in the SSOC discusses a right knee claim and not a claim of entitlement to service connection for a low back disability. The Veteran in the present appeal has denied VA treatment and presented for his February 2015 VA examination of the low back at the VAMC in Danville, Illinois. Thus, it appears that an error was made and the evidence and analysis pertinent to a Veteran other than the Veteran in the present appeal was considered. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). On remand, the AOJ should provide the Veteran with a correct SSOC.

Further, clarification of the February 2015 VA opinion is required. The examiner was asked to consider the Veteran's July 1965 service entry examination and history, and October 1965 private treatment record, and opine as to whether it was clear and unmistakable (i.e., medically undebatable) that he had a low back disability prior to service, and if so, whether there was also clear and unmistakable evidence that his preexisting low back disability was not aggravated beyond its natural progression during service, including consideration of his reports and treatment for low back pain during service and his lay statements as to an in-service low back injury. 

The Board notes here that the Veteran reported that he had a prior low back injury, and the physician noted symptoms of the same at the time of the July 1965 service entry history. The Veteran's company physician, from his pre-service employment, described the Veteran's pre-service low back injury, clinical findings, and course of treatment in an October 1965 letter.

The examiner appears to have concluded both that there is and that there is not clear and unmistakable evidence that the Veteran had a low back disability prior to service. Despite the Board's specific request to the examiner to consider the Veteran's October 1965 private treatment record, as well as his July 1965 service entry examination and history, the examiner appears to conclude that there is no "material evidence or documented paper evidence" that the Veteran had a low back disability prior to service. However, the examiner also asserted that as VA accepted the Veteran's testimony, and that of his spouse, as to a pre-service low back injury as sufficient evidence when reopening his previously denied claim, such testimony is credible, clear, and unmistakable evidence. 

As to the issue of whether any pre-service low back disability was aggravated therein, the examiner reported that review of the Veteran's last three years of private treatment records were silent for complaint of low back pain and such demonstrated that a low back disability was thus not worth follow-up from primary care physicians. Such is not borne by the record and the examiner thus based their opinion, in part, on an inaccurate factual basis. Private treatment records obtained resultant to the Board's December 2014 remand and possibly not available to the examiner as they were dated as printed or sent to VA in February 2015; indicate that the Veteran complained of back pain in 2013. Based on the forgoing, the February 2015 VA opinion is not adequate.

On remand, the AOJ should obtain an addendum opinion as to whether there is clear and unmistakable evidence as to the existence of a pre-service low back disability, considering the Veteran's July 1965 service entry examination and history, and October 1965 private treatment record, and whether there is clear and unmistakable evidence as to the absence of aggravation of a pre-service low back disability, considering the Veteran's reports and treatment for low back pain during service and his lay statements as to an in-service low back injury, as well as his post-service low back complaints.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrected version of the April 2015 SSOC.

2. Forward the Veteran's claims file to the examiner who conducted the February 2015 VA examination, or a suitable substitute. If any examiner determines that a new physical examination of the Veteran is required, so schedule the Veteran.  
(a) The examiner should consider the Veteran's July 1965 service entry examination and history, wherein he reported a pre-service low back injury and the physician noted low back symptoms, as well as the October 1965 private treatment record, wherein the Veteran's company physician reported the Veteran's pre-service low back injury, clinical findings, and course of treatment; and opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that the Veteran had a low back disability prior to service.

(b) If the examiner answers in the affirmative, the examiner should opine as to whether it there is also clear and unmistakable evidence (i.e., medically undebatable) that a pre-service low back disability was not aggravated beyond its natural progression during service, considering the Veteran's reports and treatment for low back pain during service and his lay statements as to an in-service low back injury, as well as his post-service low back complaints.

(c) If the examiner answers in the negative, the examiner should the opine as to whether it is at least as likely as not (at least 50 percent probability) that a low back disability was incurred in service, considering the Veteran's reports and treatment for low back pain during service and his lay statements as to an in-service low back injury, as well as his post-service low back complaints.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the Veteran's claim in light of the additional evidence. If his claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


